DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (CN 104955606 A, hereinafter Matsumoto) in view of Weed (US 1525840 B2). 
Regarding claim 1, Matsumoto discloses a method of manufacturing a wire for welding different types of materials of an Fe-based material and an Al-based material to each other (Technology field, lines 1-3, “special material for bonding filler metal…aluminum alloy material 
the wire including a core wire made of aluminum or an aluminum alloy (Second embodiment, lines 2-3, “…core welding wire, is formed by filling metal aluminum alloy of the first embodiment…”, where the first embodiment in lines 5-6 states, “…aluminum material or aluminum alloy material and steel…” is used) and 
disposed in a tubular metal outer skin made of aluminum or an aluminum alloy (Second embodiment, lines 4-5, “…aluminum alloy of the rest…consisting of skin material and filling in the skin flux…”), and 
having at least a function of removing an oxidized film from a surface of the material to be welded (Page 8, Para. 5, lines 3-4, “…in the period of the anode by removing the effect of the electric arc, 1 steel surface oxide film is removed, by arc heat…”), and 
the wire having a flux filling rate of 4.9 mass percent or less with respect to the total mass of the wire (Abstract, line 8, “…2.0 ~ 20.0 mass % of filling welding flux and filler metal…”), 
the method comprising: 
performing drawing work until the wire for drawing has a predetermined outside diameter (Wire drawing workability, lines 2-3, “…stretching (drawing) from diameter 6 mm to diameter 1.2 mm of wire drawing process…”).
Matsumoto does not disclose:
The wire includes a conductive core;
the wire including a flux provided between the metal outer skin and the core wire;
forming a coated conductive core wire material including a coating layer by applying a flux paste which is obtained by kneading a material of the flux and a solvent with 
forming a wire for drawing by forming a tubular metal outer skin material for forming the tubular metal outer skin outside the coated conductive core wire material so that the coated conductive core wire material is centrally located in the tubular metal outer skin material.
However, Weed discloses, in the same field of invention of cored flux wires, a wire that includes a conductive core (Page 2, line 88, “…central metallic core 1…”, where lines 52-53 state, “…good conducting surface whereby it may be clamped at any point…”, where both the outer sheath and inner core are made of metallic materials that would inherently be conductive) that has flux provided between the metal outer skin and core wire (Page 2, lines 90-91, “…a layer of flux 3 enclosed between the sheath 2 and the core 1…”), where the flux is a paste obtained by kneading a material of the flux and a solvent and coated onto the surface of the conductive core (Page 3, Line 33-34, “…flux 3, which may be in the form of a thin mortar or paste…”, where in claim 10, “…materials having the properties of a welding flux and a 6 die lubricant…”), where the coated conductive core wire material is centrally located in the tubular metal outer skin material (Modified Fig. 1, where the conductive core is located centrally within the metal sheath and surrounded by flux). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure and properties of the wire disclosed in Matsumoto with the conductive cored flux paste wire structure as taught by Weed. 

    PNG
    media_image1.png
    590
    664
    media_image1.png
    Greyscale

Modified Figure 1, Weed
	One of ordinary skill in the art would have been motivated to make these modifications to the structure of the wire in order to have the advantage of a wire that can be conductive at any surface (Page 2, lines 52-53 state, “…good conducting surface whereby it may be clamped at any point…”), a flux that can firmly hold the sheath and core in place (Claim 9, lines 128-129, “…enclose and firmly hold said flux between the sheath and core…”), a flux in paste form so it can be molded to be uniform in thickness (Claim 9, lines 124-126, “…flux in adherent paste form…to provide a flux coating of substantially uniform thickness…”), and a central core so it can be surrounded by flux with arc sustaining properties as stated by Weed (Claim 8, lines 117-118, “…a filling including materials having arc sustaining properties…”).


Modified Matsumoto does not disclose:
Wherein the tubular metal outer skin material is formed after the coating layer is dried to such a degree that a part of the solvent remains.
However, Weed discloses a tubular metal outer skin material is formed after the coating layer is dried so that part of the solvent remains (Page 2, Lines 99-104, “…When water or other solvent, which is undesirable in the finished electrode, is used in forming the flux paste, this may be eliminated by baking…”, where through evaporation, particulates of the solvent would inherently remain and where open sheath is closed after flux is inserted). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have changed modified Matsumoto with an added manufacturing step of baking to reduce liquid content within the flux as taught by Weed.
One of ordinary skill in the art would have been motivated to make this modification in order to not have undesirable water or other solvent in the finished wire as stated by Weed, Page 2, Lines 99-104, “…When water or other solvent, which is undesirable in the finished electrode, is used in forming the flux paste, this may be eliminated by baking…”.

Regarding claim 3, Matsumoto discloses a method of manufacturing a wire for welding different types of materials of an Fe-based material and an Al-based material to each other (Technology field, lines 1-3, “special material for bonding filler metal…aluminum alloy material for bonding with the steel joint filler metal…”, where steel is known to be a mixture of Iron or Fe with carbon), 

disposed in a tubular metal outer skin made of aluminum or an aluminum alloy (Second embodiment, lines 4-5, “…aluminum alloy of the rest…consisting of skin material and filling in the skin flux…”), and
Page 2 of 7having at least a function of removing an oxidized film from a surface of a material to be welded (Page 8, Para. 5, lines 3-4, “…in the period of the anode by removing the effect of the electric arc, 1 steel surface oxide film is removed, by arc heat…”), and 
the wire having a flux filling rate of 4.9 mass percent or less with respect to the total mass of the wire (Abstract, line 8, “…2.0 ~ 20.0 mass % of filling welding flux and filler metal…”),
the method comprising: 
performing drawing work until the wire for drawing has a predetermined outside diameter (Wire drawing workability, lines 2-3, “…stretching (drawing) from diameter 6 mm to diameter 1.2 mm of wire drawing process…”).
Matsumoto does not disclose:
The wire includes a conductive core;
the wire including a flux provided between the metal outer skin and the core wire;
forming a coated conductive core wire material including a coating layer by applying a flux paste which is obtained by kneading a material of the flux and a solvent with each other,
to an inner surface of a metal outer skin material having an arcuate cross-sectional shape taken orthogonally to a longitudinal direction thereof
forming a wire for drawing by forming a tubular metal outer skin material for forming the tubular metal outer skin outside the coated conductive core wire material so that the coated conductive core wire material is centrally located in the tubular metal outer skin material.
However, Weed discloses, in the same field of invention of cored flux wires, a wire that includes a conductive core (Page 2, line 88, “…central metallic core 1…”, where lines 52-53 state, “…good conducting surface whereby it may be clamped at any point…”, where both the outer sheath and inner core are made of metallic materials that would inherently be conductive) that has flux provided between the metal outer skin and core wire (Page 2, lines 90-91, “…a layer of flux 3 enclosed between the sheath 2 and the core 1…”), where the flux is a paste obtained by kneading a material of the flux and a solvent and coated onto the surface of the conductive core (Page 3, Line 33-34, “…flux 3, which may be in the form of a thin mortar or paste…”, where in claim 10, “…materials having the properties of a welding flux and a 6 die lubricant…”), where the flux location is a concentric ring to the metallic core 1 and would inherently result in an arcuate cross-sectional shape when cut as it would produce an arc of a circle (Modified Fig. 1, where the concentric circle shape when cut results in arcs) where the coated conductive core wire material is centrally located in the tubular metal outer skin material (Modified Fig. 1, where the conductive core is located centrally within the metal sheath and surrounded by flux). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure and properties of the 
One of ordinary skill in the art would have been motivated to make these modifications to the structure of the wire in order to have the advantage of a wire that can be conductive at any surface (Page 2, lines 52-53 state, “…good conducting surface whereby it may be clamped at any point…”), a flux that can firmly hold the sheath and core in place (Claim 9, lines 128-129, “…enclose and firmly hold said flux between the sheath and core…”), a flux in paste form so it can be molded to be uniform in thickness (Claim 9, lines 124-126, “…flux in adherent paste form…to provide a flux coating of substantially uniform thickness…”), and a central core so it can be surrounded by flux with arc sustaining properties as stated by Weed (Claim 8, lines 117-118, “…a filling including materials having arc sustaining properties…”).
Regarding claim 4, modified Matsumoto teaches the method according to claim 3, as set forth above.
Modified Matsumoto does not disclose:
Wherein the tubular metal outer skin material is formed after the coating layer is dried to such a degree that a part of the solvent remains.
However, Weed discloses a tubular metal outer skin material is formed after the coating layer is dried so that part of the solvent remains (Page 2, Lines 99-104, “…When water or other solvent, which is undesirable in the finished electrode, is used in forming the flux paste, this may be eliminated by baking…”, where through evaporation, particulates of the solvent would inherently remain and where open sheath is closed after flux is inserted). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 
One of ordinary skill in the art would have been motivated to make this modification in order to not have undesirable water or other solvent in the finished wire as stated by Weed, Page 2, Lines 99-104, “…When water or other solvent, which is undesirable in the finished electrode, is used in forming the flux paste, this may be eliminated by baking…”.

Regarding claim 5, Matsumoto discloses a wire for welding different types of materials of a Fe-based material and an Al-based material to each other (Technology field, lines 1-3, “special material for bonding filler metal…aluminum alloy material for bonding with the steel joint filler metal…”, where steel is known to be a mixture of Iron or Fe with carbon),
the wire including a conductive core wire made of aluminum or an aluminum alloy (Second embodiment, lines 2-3, “…core welding wire, is formed by filling metal aluminum alloy of the first embodiment…”, where the first embodiment in lines 5-6 states, “…aluminum material or aluminum alloy material and steel…” is used) and 
disposed in a tubular metal outer skin made of aluminum or an aluminum alloy (Second embodiment, lines 4-5, “…aluminum alloy of the rest…consisting of skin material and filling in the skin flux…”), and 
having at least a function of removing an oxidized film from a surface of a material to be welded (Page 8, Para. 5, lines 3-4, “…in the period of the anode by removing the effect of the electric arc, 1 steel surface oxide film is removed, by arc heat…”), and 
the wire having a flux filling rate of 4.9 mass percent or less with respect to the total mass of the wire (Abstract, line 8, “…2.0 ~ 20.0 mass % of filling welding flux and filler metal…”), 

the wire including flux provided between the metal outer skin and the conductive core wire and
wherein Page 3 of 7the flux between the metal outer skin and the conductive core wire is provided as a dried coating layer.
However, Weed discloses a wire including flux provided between the metal outer skin and the conductive core (Page 2, lines 90-91, “…a layer of flux 3 enclosed between the sheath 2 and the core 1…”) and where the flux is provided as a dried coating layer (Page 2, Lines 99-104, “…When water or other solvent, which is undesirable in the finished electrode, is used in forming the flux paste, this may be eliminated by baking…”, where after baking, the paste would inherently be dried). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have changed modified Matsumoto with the addition of the wire structure of dried flux between the outer sheath and conductive core as taught by Weed.
One of ordinary skill in the art would have been motivated to make these modifications in order to have the flux in a location so that it can firmly hold the sheath and core in place (Claim 9, lines 128-129, “…enclose and firmly hold said flux between the sheath and core…”) and to not have undesirable water or other solvent in the finished wire as stated by Weed, Page 2, Lines 99-104, “…When water or other solvent, which is undesirable in the finished electrode, is used in forming the flux paste, this may be eliminated by baking…”.
Regarding claim 6, modified Matsumoto teaches the apparatus according to claim 5, as set forth above, discloses wherein the Fe-based material is carbon steel or stainless steel (Inherently disclosed in Matsumoto, Abstract, lines 8-9, “…filler metal…aluminum alloy .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (CN 104955606 A, hereinafter Matsumoto) in view of Weed (US 1525840 B2) and in further view of Bang (KR 100668170 B1). 
Regarding claim 7, modified Matsumoto teaches the apparatus according to claim 5, as set forth above, discloses wherein the flux filling rate is 0.2 to 4.9 mass percent (Inherently disclosed in Matsumoto, Abstract, line 8, “…2.0 ~ 20.0 mass % of filling welding flux and filler metal…”).
Modified Matsumoto does not disclose: 
The dried coating layer has a maximum thickness of 200 µm or less.
However, Bang discloses a dry flux layer that has a thickness less than 200 µm (Abstract, lines 7-8, “…thickness of an oxide layer…is within 0.10~0.90 µm…”, where the oxide layer represents the flux, where the baked wire would inherently mean the flux is dry). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 
One of ordinary skill in the art would have been motivated to make this modification in order to have the advantage of a wire with uniform flux thickness as stated by Bang, Tech-Problem, line 2, “…thickness of the oxide file within a certain range, thereby producing a uniform and dense oxide film…”. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (CN 104955606 A, hereinafter Matsumoto) in view of Weed (US 1525840 B2) and in further view of Sasabe et al. (US 20120074111 A1, hereinafter Sasabe).
Regarding claim 8, modified Matsumoto teaches the apparatus according to claim 6, as set forth above, discloses wherein the welding is MIG welding; the wire for welding different types of materials has an outside diameter of 1.0 mm to 1.6 mm (Inherently disclosed in Matsumoto, Page 9, Para. 3, lines 4-5, “…flux core welding wire (diameter 1.2 mm)…”).
Modified Matsumoto does not the disclose:
 The wire has the flux filling rate of 0.2 to 1.8 mass percent with respect to the total mass of the wire for welding different types of materials.
However, Sasabe discloses, in the same field of invention of cored filler wires, a flux filling rate of 0.3% to 20% by mass (Para 0007, lines 2-3, “a fluoride-based flux…charged into the outer sheath at a packing fraction of 0.3 to 20% by mass…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have changed modified Matsumoto with the range of flux filling as taught by Sasabe.

Regarding claim 9, modified Matsumoto teaches the apparatus according to claim 8, as set forth above, discloses wherein the wire has the flux filling rate of 1.0 to 1.8 mass percent with respect to the total mass of the wire for welding different types of materials (Inherently disclosed in Sasabe as stated  in claim 8, Para 0007, lines 2-3, “a fluoride-based flux…charged into the outer sheath at a packing fraction of 0.3 to 20% by mass…”, where the range of Sasabe is within the range of the claim and fluoride-based is the different type of material).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (CN 104955606 A, hereinafter Matsumoto) in view of Weed (US 1525840 B2) and in view of Bang (KR 100668170 B1) and in further view of Sasabe et al. (US 20120074111 A1, hereinafter Sasabe).
Regarding claim 10, modified Matsumoto teaches the apparatus according to claim 7, as set forth above, discloses wherein the welding is laser welding (Inherently disclosed in Matsumoto, Page 8, Para. 3, line 4, “…manufacturing method…laser welding and MIG welding…”); the wire for welding different types of materials has an outside diameter of 1.0 mm to 2.0 mm (Inherently disclosed in Matsumoto, Page 9, Para. 3, lines 4-5, “…flux core welding wire (diameter 1.2 mm)…”).



 Page 4 of 7The wire has the flux filling rate of 1.0 to 4.9 mass percent with respect to the total mass of the wire for welding different types of materials.
However, Sasabe discloses, in the same field of invention of cored filler wires, a flux filling rate of 0.3% to 20% by mass (Para 0007, lines 2-3, “a fluoride-based flux…charged into the outer sheath at a packing fraction of 0.3 to 20% by mass…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have changed modified Matsumoto with the range of flux filling as taught by Sasabe.
One of ordinary skill in the art would have been motivated to make this modification in order to have the advantage of a wire capable of having a fluoride-based flux, which is stated to be known in the prior art by Sasabe, Para. 0007, lines 1-2, “In this prior art…a fluoride-based flux…packing fraction of 0.3 to 20% by mass…”.
Regarding claim 11, modified Matsumoto teaches the apparatus according to claim 10, as set forth above, discloses wherein the wire has a flux filling rate of 1.3 to 4.4 mass percent with respect to the total mass of the wire for welding different types of materials (Inherently disclosed in Sasabe as stated  in claim 8, Para 0007, lines 2-3, “a fluoride-based flux…charged into the outer sheath at a packing fraction of 0.3 to 20% by mass…”, where the range of Sasabe is within the range of the claim and fluoride-based is the different type of material).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (CN 104955606 A, hereinafter Matsumoto) in view of Weed (US 1525840 B2) and in further view of Bruck et al. (EP 3027351 B1, hereinafter Bruck).

Modified Matsumoto does not disclose:
Wherein the flux contains metal powder of an alloy element of molten metal.
However, Bruck discloses, in the same field of invention of cored flux wires, a flux with metal powder as an alloy element (Para. 0004, lines 4-5, “The flux powder may be mixed with the stainless steel powder or applied as a separate covering layer.”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have changed modified Matsumoto with the addition of a metal powder into the flux as taught by Bruck.
One of ordinary skill in the art would have been motivated to make this modification in order to have the advantage of a wire with flux capable of providing beam energy transmission and allow crack-free joining of superalloy materials as stated by Bruck, Para. 0021, lines 6-10, “The powdered flux material is effective to provide beam energy transmission and selective trapping, impurity cleansing, atmospheric shielding, bead shaping, cooling temperature control, and alloy addition in order to accomplish crack-free joining of superalloy materials without the necessity for high temperature hot box welding”.
Regarding claim 13, modified Matsumoto teaches the apparatus according to claim 5, as set forth above, discloses wherein the flux contains a KAlF-based metal fluoride as a main component, one or more kinds of metal fluorides such as CsAlF4, KF, NaF, LiF, CeF, CsF, and AlF3 added thereto (Inherently disclosed in Matsumoto, Page 7, Para. 3, lines 2-4, “AlF3 and cesium fluoride as a main component of the flux. Specifically, preferably as a main component 
Modified Matsumoto does not disclose:
One or more kinds of metal powder such as Al, Si, Cu, Zn, and Mn further added thereto.
However, Bruck discloses, in the same field of invention of cored flux wires, a flux with metal powder as an alloy element (Claim 1, A flux composition for laser welding, comprising: 5 to 85 percent by weight of a metal oxide, a metal silicate, or both…wherein: the flux composition contains less than 0.5 percent by weight of iron; and the flux composition contains less than 0.5 percent by weight of Li2O, Na2O or K2O). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have changed modified Matsumoto with the addition of a metal powder into the flux as taught by Bruck.
One of ordinary skill in the art would have been motivated to make this modification in order to have the advantage of a wire with flux capable of providing beam energy transmission and allow crack-free joining of superalloy materials as stated by Bruck, Para. 0021, lines 6-10, “The powdered flux material is effective to provide beam energy transmission and selective trapping, impurity cleansing, atmospheric shielding, bead shaping, cooling temperature control, and alloy addition in order to accomplish crack-free joining of superalloy materials without the necessity for high temperature hot box welding”.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woo et al. (KR 20110117919 A) discloses a similar wire structure with flux and coating that has thicknesses in the 10-6 range. Dohle et al. (US 20100108359 A1) discloses a similar cored filler wire structure, except the materials used are different. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/28/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761